EXHIBIT 10.1
 
April 11, 2014


Mr. Jeff Alan Hawthorne
c/o Uni-Pixel Displays, Inc.
8708 Technology Forest Pl., Ste 100
The Woodlands, TX 77381


On behalf of Uni-Pixel Displays, Inc. (the "Company") I am pleased to present
you with this offer of employment.  Specifics of this offer are as follows:
 
Starting Position and Salary.  We invite you to join us as Chief Executive
Officer and President reporting to the Board of Directors, with a starting base
salary of $250,000 per year.  You will be paid twice a month, less any
withholdings and deductions required by federal, state or local law.  You will
also be eligible for up to 100% pro-rata bonus incentives as approved by the
Board of Directors. Mr. Hawthorne will also be appointed as a member of the
Board of Directors.
 
Benefits.  Within 30 days of your employment, you will be eligible to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other employees of the
Company.  Currently, the Company pays 100% health, dental and vision coverage
for the employee, employee’s spouse and dependents (assuming the spouse and
dependents are not covered by the spouse’s plans). You will also be eligible to
enroll in other employee benefit plans, including Stock Option plans, as they
become available.  You should note that the Company reserves the right to cancel
or change the benefit plans and programs it offers to its employees at any
time.  Your salary includes compensation for all holidays recognized by the
Company and paid vacation time outlined in our Vacation Policy.
 
·  
The Company will provide housing allowance up to a maximum of $3,000 per month
until you relocate to the Houston area.

·  
The Company will pay your moving costs up to $60,000 when you relocate to the
Woodlands area.

·  
On your start date, the Company will grant you 150,000 shares of restricted
stock, which shall vest 1/3rd on the one year anniversary of the date of grant,
1/3rd on the two year anniversary of the date of grant, and 1/3rd on the three
year anniversary of the date of grant.

·  
Upon Change of Control, you will receive a severance of 2 times annual base
salary and all your remaining options and restricted shares of stock shall
become vested immediately.



Required Documentation.  Our offer of employment to you and your acceptance of
this offer is contingent upon the following:  (1) your representation and
warranty that your employment by Uni-Pixel does not and will not breach any
confidentiality or other agreement you may have with any prior employer or other
third party; (2) your completion of the I-9 form which verifies that you are
eligible to work in the United States; (3) your execution of a Payroll Deduction
Authorization; and (4) your execution and acceptance of the terms of the
Employee Confidentiality et al Agreement.
 
At-Will Employment. You further acknowledge that if you are employed by the
Company, your employment will be at-will and may be terminated with or without
cause at any time by me or by the Company.  This means that you have the right
to resign at any time with or without cause, with or without notice.  Likewise
the Company retains the right to terminate your employment at any time, for any
reason, with or without cause, with or without notice.   This at-will status can
only be changed in writing, signed by the Board of Directors of the Company.
 
Start-Date. The anticipated start date would be on or about April 14, 2014.
 
Please call me if you have any questions about any aspect of this offer.  Please
sign and return this letter confirming your acceptance of this offer.
 
Kind Regards,
 
/s/ Bernard Marren
Bernard Marren
Board Member
Uni-Pixel, Inc.


Accepted:             /s/ Jeff Hawthorne
Date:                      April 14, 2014


 
 
 
 